IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RANSOM J. PERRY,                       :        Civil No. 1:19-cv-0485
                                       :
                           Petitioner, :
                                       :
                    v.                 :
                                       :
DAVID J. EBBERT,                       :
                                       :
                           Respondent. :        Judge Sylvia H. Rambo

                                     ORDER
      Before the court is a report and recommendation of the magistrate judge (Doc.
9) in which he recommends that the petition for writ of habeas corpus (Doc. 1) be
construed as being filed pursuant to 28 U.S.C. § 2254, and be transferred to the
United States District Court for the District of Columbia because it is the district
court for the federal judicial district where the state court of conviction is located.
Upon review of the report and the record in this case, the court agrees. Accordingly,
IT IS HEREBY ORDERED as follows:
      1) The report and recommendation of the magistrate judge (Doc. 9) is
         ADOPTED.

      2) The Clerk of Court shall transfer the petition (Doc. 1) to the United States
         District Court of the District of Columbia pursuant to 28 U.S.C. § 1404(a),
         and close this file.


 Dated: July 12, 2019                  s/Sylvia H. Rambo
                                       SYLVIA H. RAMBO
                                       United States District Judge


Dated: July 11, 2019